             Case 1:19-cv-10355-VSB Document 55 Filed 07/29/21 Page 1 of 1




Maryann C. Stallone
Direct Dial: (212) 508-6741                                                                   July 28, 2021
Fax: (212) 371-1084
E-mail: Stallone@thsh.com

                                                                     Application GRANTED to the extent that the
                                                                     August 2, 2021 conference is ADJOURNED
                                                                     sine die. The parties shall submit a joint
Honorable Barbara Moses                             7/29/21          status letter no later than August 24, 2021
United States District Court                                         updating the Court as to the status of
Southern District of New York
                                                                     settlement negotiations. The parties shall
Daniel Patrick Moynihan
                                                                     promptly inform the Court if settlement is
United States Courthouse
                                                                     reached in advance of the joint-letter
500 Pearl Street
New York, NY 10007                                                   deadline. SO ORDERED.

          RE:        NYC Image Int’l, Inc. v. RS USA, Inc. et al.    __________________
                     Case Number: 1:19-CV-10355-VSB                  Barbara Moses
                                                                     United States Magistrate Judge
Dear Judge Moses:                                                    July 29, 2021

        We represent the plaintiff NYC Image International, Inc. (“Plaintiff” or “NYC Image”) in
the above-referenced action and submit this letter jointly with counsel for Defendants. The parties
are continuing to engage in settlement negotiations and appear close to arriving at a resolution of
the above-referenced matter. Therefore, we seek an additional adjournment of the settlement
conference scheduled for August 2, 2021. The parties propose August 24, 25 or 26th at 2:15 p.m.
as alternate proposed dates for the settlement conference in the event this matter is not resolved by
the parties.

          We thank Your Honor for your attention to this matter.


                                                                    Respectfully submitted,



                                                                    Maryann C. Stallone

cc: Steven Ross, Esq. (Steven@rossasmar.com)
